Citation Nr: 0527591	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  98-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from August 1967 to November 1968 with a prior period of 
active duty for training in the United States Naval Reserve 
from August 1966 to November 1966.  He was honorably 
discharged from the United States Naval Reserve in July 1972 
but was in inactive duty status from November 1968 to July 
1972 with no periods of active duty for training or inactive 
duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  In August 2000 and in July 
2003, the Board remanded the claim for further development.


FINDING OF FACT

The veteran did not have MS during his period of active duty 
for training from August 1966 to November 1966, during his 
period of active duty from August 1967 to November 1968, or 
within seven years of discharge from active duty in November 
1968.  The MS is not otherwise related to active service, 
including exposure to environmental toxins or other hazardous 
materials.


CONCLUSION OF LAW

The veteran's MS was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the February 1998 rating action was 
promulgated did VA in January 2004 provide explicit notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  

In the January 2004 VCAA letter, VA requested that the 
veteran identify - and if possible submit - medical evidence.  
In particular, VA asked the veteran to submit any treatment 
records pertaining to his claim.  In an August 2005 letter, 
VA told the veteran to submit any additional evidence to the 
Board.  Based on the above, VA substantially complied with 
the fourth notice element - requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the veteran was afforded the 
opportunity to identify information and evidence pertaining 
to the claim and to submit any evidence in his possession.  
In particular, the veteran submitted additional private 
records, VA obtained VA medical records, and he was afforded 
another VA examination.  The timing-of-notice error was 
sufficiently remedied by the process carried after the VCAA 
letter so as to provide the veteran with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing-of-notice error was thus nonprejudicial 
in this case because the error did not affect the essential 
fairness of the adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran submitted private medical 
treatment.  Although the veteran identified treatment at a 
student health center in 1976, he indicated in a September 
2002 statement that those treatment records had been purged.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran was 
afforded VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Furthermore, the February 1998 rating decision, 
the March 1998 statement of the case (SOC), and the August 
1999, October 2001, August 2002, April 2004, and March 2005 
supplemental statements of the case (SSOCs) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence except 
for the purged treatment records, there is no duty to notify 
the veteran of an inability to obtain identified records.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(e).  

By an August 2005 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran's service medical records reflect that at a July 
1966 enlistment examination, the neurologic evaluation was 
normal.  Similarly, at an October 1966 physical examination 
and at an August 1967 entrance-to-active-duty examination, 
the neurologic evaluations were normal.  During the veteran's 
period of active duty, there were no complaints of 
neurological symptomatology or findings or diagnoses of a 
neurological disorder.  At the October 1968 separation 
examination, the neurologic evaluation was normal. 

The veteran's service personnel records show that during 
active duty he was assigned to a hazardous material complex 
while stationed on the USS Enterprise.

In an October 1987 statement, a private doctor noted that the 
veteran had had low back problems for ten years and that for 
an even longer period he had been aware that when running, 
his left leg did not lift up as high as his right one.  The 
doctor indicated that the veteran stated that when he was 
fishing ten years ago the water felt quite different on his 
trunk and on one side of his leg than elsewhere.  The doctor 
stated that the veteran reported that the dysesthesia lasted 
for three to four months.  

The veteran underwent a private neurological consultation in 
February 1988.  The doctor noted that the veteran's history 
of neurologic symptomatology went back approximately ten 
years, when he was on a summer trip and developed a sudden 
onset of dysesthesia involving the left lower extremity such 
that water splashing against that extremity was painful.  The 
veteran reported that the sensation in his left lower 
extremity lasted approximately five months before that 
extremity returned to normal.  The veteran added that one and 
half years ago, he began experiencing an episode of dagger-
like cervicothoracic junction pain and progressive, easy 
fatigability of the left lower extremity, followed by other 
neurological symptomatology.  The diagnostic impression was 
spastic paraparesis, left greater than right; rule out space-
occupying process within the cervical spine versus 
demyelinating disease.  In a March 1988 statement, a private 
doctor noted that the veteran's history, his abnormal 
physical examination, and radiological and spinal fluid 
studies confirm a diagnosis of MS.  

A report of a November 1991 physical examination reflects 
that the veteran first described symptoms of MS three years 
ago.  In an August 1997 statement, a private doctor noted 
that the veteran's MS was first diagnosed in 1988.

The veteran underwent a VA examination in December 1997.  He 
reported that he had a gradual onset of complaints in 1977 
with an initial complaint of some tenderness and tingling 
sensation in the left leg, which persisted over a period of 
four to five months and then disappeared.  He said that 
shortly following this episode, he began to notice some 
problems with some instability in his left leg on ambulation.  
He indicated that he continued to work regularly and had no 
treatment at that time.  He reported that he did fairly well 
until 1987.  Following a physical examination, the diagnosis 
was MS.

In a March 1999 statement, the veteran reported that his 
neurological symptomatology began in 1976.  More 
specifically, in a September 2002 statement, the veteran 
stated that the first episode of neurological symptomatology 
was in September 1976.

VA medical records reflect that in June 2001 it was noted 
that the veteran had had MS since 1987.

The veteran was afforded a VA examination in January 2004.  
He reported that in "1985" during a fishing trip, he noted 
tingling in his left leg, especially when that leg was in the 
water.  He indicated that he went to a student health center 
after the trip, but that by then his symptoms had resolved.  
He stated that while swimming in 1987, he twisted his neck 
and felt a "zinging" sensation down the right side of his 
body.  He indicated that in 1988 he noticed that his left 
foot was dragging while playing basketball.  The examiner 
noted that the veteran served in Vietnam in the late 1960s 
and that several years later, he began having symptoms 
consistent with either secondary progressive or primary 
progressive MS.  The examiner stated that the initial sensory 
abnormalities that the veteran experienced in "1975" may 
have represented the beginning of MS, but that it would be 
difficult to say that this was absolutely true.  The examiner 
noted that, as far as she knew, there was no definite 
connection between exposures to toxins or other hazardous 
materials and MS, but that such a connection cannot be 
completely ruled out.  The examiner indicated that MS is a 
disease of the immune system and that it is unclear whether 
the veteran's immune system could have been modified from 
having toxic exposure earlier in his life.  

In a February 2004 addendum to the report of the January 2004 
examination, the VA examiner reported that she reviewed the 
veteran's claims file and that his medical records reflected 
progressive deterioration in his motor function.  The 
examiner noted that the earliest clear notes were from 1987 
when he described difficulties with gait, rapid alternating 
movements, and paresthesias in his legs.  The examiner 
indicated that a report of a February 1988 evaluation 
described the symptoms as having started as early as 1978.  
The examiner stated that after reviewing his claims file, it 
appeared that the history in the claims file was consistent 
with the history obtained during the interview with the 
veteran, and that his examination in the past had been 
consistent with the diagnosis of MS.

In August 2004, the representative submitted a medical 
treatise.  The treatise reflects that breathing 
trichlorethylene for long periods may cause nerve damage and 
that drinking small amounts of it may cause an impaired 
immune system function.

In a December 2004 addendum to the report of the January 2004 
examination, the VA examiner stated that she had reviewed her 
previous consult and other evidence that had been added to 
the record since the previous consult.  The examiner 
indicated that she had been asked to clarify the opinion she 
provided in her initial report as to the degree of certainty 
that the in-service chemical exposure may have affected the 
veteran's immune system and potentially contributed to the 
development of MS rather than being a direct cause.  

The examiner reported that as she stated in her first report, 
as far as she was aware, there was no direct association 
between various environmental toxins and the development of 
MS.  The examiner added that it appeared that some of the 
toxins that the veteran was exposed to could have had an 
affect on his immune system.  The examiner stated that it was 
unclear if there was a delayed affect since his symptoms for 
MS began in 1985.  The examiner noted that it was possible 
that he even had clinical symptoms before 1985, but that it 
would be impossible to know at this time.  The examiner 
reported that it was not possible to completely rule out any 
association between the veteran's exposures to various toxins 
while serving in Vietnam and the development of his nervous 
system disorder, which was thought to be an immune system-
related neurological condition.  The examiner stated that the 
in-service exposure could have served as a potential 
contributing factor, but that such a conclusion was 
speculative.  The examiner added that it certainly had never 
been shown that exposure to environmental toxins had been 
directly related to a direct cause of MS.  

The examiner stated that she did not think that she could go 
as far as to say that it is as likely as not that the 
veteran's MS is related to the period of active duty for 
training from August 1966 to November 1966 or to the period 
of active duty from August 1967 to November 1968.  The 
examiner added that she cannot completely rule out that there 
might have been some potentially contributing factors in 
service that could have influenced his immune system and made 
him more vulnerable to developing MS later in life.

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated in active 
military, naval, or air service, during a period of a war.  
38 U.S.C.A. § 1110 (West 2002).  The term "active military, 
naval, or air service" includes (a) active duty; (b) any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and (c) any 
period of inactive duty training during which the individual 
concerned was disabled or died (i) from an injury incurred or 
aggravated in line of duty, or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24) (West 
2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for MS when it is 
manifested to a compensable degree within seven years of 
discharge from active military, naval, or air service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to them through their senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as lay persons, they are 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Board notes that although the veteran served in a time of 
war, he does not allege that his neurological disorder began 
in combat.  Therefore, 38 U.S.C.A. § 1154(b), pertaining to 
proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application.

Service medical records do not reflect that the veteran had a 
neurological disorder during his period of active duty for 
training from August 1966 to November 1966 or during his 
period of active duty from August 1967 to November 1968.  
Service medical records show no complaints or findings of a 
neurological disorder.  At the October 1968 separation 
examination, the neurologic evaluation was normal.  
Therefore, the Board finds that the veteran did not have MS 
during his period of active duty for training from August 
1966 to November 1966 or during his period of active duty 
from August 1967 to November 1968.

The next matter is whether the veteran had MS within the 
seven-year presumption period following his discharge from 
active duty in November 1968.  As for the veteran's argument 
that he had MS within the seven-year presumption period 
because his symptomatology began in 1976, which was within 
seven years of his release from inactive service with the 
Naval Reserves in July 1972, the Board notes that the veteran 
did not have any periods of active duty for training or 
inactive duty training following his release from active duty 
in November 1968, much less a period of active duty for 
training or inactive duty training in which an injury or 
disease was incurred or aggravated.  Therefore, the seven-
year presumption period for MS was not extended by his period 
of inactive service with the Naval Reserves and the seven-
year presumptive period for MS ended in November 1975.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Section 3.6 of 38 C.F.R. defines duty periods.  Simply 
stated, a reserve obligation is not included as a duty period 
for compensation purposes.  38 C.F.R. § 3.6.

In her initial report, the January 2004 VA examiner indicated 
that several years after the veteran served in Vietnam in the 
late 1960s he began having symptoms that were consistent with 
MS.  The examiner also stated that the initial sensory 
abnormalities that he experienced in 1975 may have 
represented the beginning of his MS, but that it was 
difficult to say that this was absolutely true.  Therefore, 
the question is whether the initial symptomatology of MS 
began during the seven-year presumption period ending in 
November 1975.  

The October 1987 statement from a private doctor reflects 
that the veteran's left leg symptomatology occurred 10 years 
ago.  Similarly, the report of the February 1988 private 
neurological consultation shows that the veteran reported 
that his left leg symptomatology happened 10 years ago.  At 
the December 1997 VA examination, the veteran reported that 
his left leg symptomatology began in 1977.  Also, in two 
statement, the veteran indicated that his left leg 
symptomatology started in 1976.  VA medical records reflect 
that the veteran had had MS since 1987.  Additionally, in a 
December 2004 addendum to the report of the January 2004 VA 
examination, the examiner stated that the veteran's MS 
symptomatology began in 1985, but it was possible that he had 
symptoms prior to this.  In light of the above-mentioned 
evidence, the Board finds that the veteran did not have MS 
within the seven-year presumption period ending in November 
1975.  Clearly, the veteran has reported different histories 
regarding the start of his symptoms.  The Board finds that 
the most accurate histories are those reported for initial 
treatment and evaluation purposes.  The February 1988 report 
of an approximate 10-year history and the October 1988 report 
of a 10-year history each establish an onset after 1985.

The final matter is whether the MS is otherwise related to 
active service, including exposure to toxins or other 
hazardous materials.  With regard to the veteran's contention 
that his MS is related to toxin exposure in service, he is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  However, his 
opinion regarding the etiology of his MS is not probative 
medical evidence.  See Espiritu, 2 Vet. App. at 494-95.  
Additionally, the medical treatise submitted by the 
representative does not specifically relate the veteran's MS 
to exposure to trichloroethylene.

The January 2004 VA examiner addressed that matter on 
environmental toxins or other hazardous materials directly 
causing MS or contributing to causing MS by modifying the 
veteran's immune system.  While the examiner indicated that 
she could not completely rule out any association between the 
veteran's exposures to various toxins in service and his MS, 
she also added that, as far as she was aware, there was no 
direct association between various environmental toxins and 
the development of MS.  The examiner stated that it was 
possible that the in-service exposure could have modified the 
veteran's immune system, making him more vulnerable to 
developing MS later in life, but that such a conclusion was 
speculative.  The examiner also added that it certainly had 
never been shown that exposure to environmental toxins had 
been directly related to a direct cause of MS.  Most 
importantly, the examiner stated that she did not think that 
she could go as far as to say that it is as likely as not 
that the veteran's MS is related to the period of active duty 
for training from August 1966 to November 1966 or to the 
period of active duty from August 1967 to November 1968.

It is clear that the examiner has considered a possible 
relationship.  However, she herself has described the 
likelihood as speculative, completely cannot rule out, and 
not reaching the likelihood of as likely as not.  Accepting 
the opinion as correct, the opinion falls far short of 
establishing either doubt or reasonable doubt.  In short, the 
evidence shows that the veteran did not have MS during his 
period of active duty for training from August 1966 to 
November 1966, during his period of active duty from August 
1967 to November 1968, or within seven years of discharge 
from active duty in November 1968, and that the MS is not 
otherwise related to active service, including exposure to 
environmental toxins or other hazardous materials.  
Accordingly, MS was not incurred in or aggravated by service, 
nor may it be presumed to have so been incurred.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for MS is denied.


ORDER

Service connection for multiple sclerosis is denied.



	                        
____________________________________________
	H. N . SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


